Per Curiam
Sylvester Shaw, an inmate at the Indiana State Prison, filed pro se a petition on February .21, 1955 entitled “Verified Motion for an Alternative Writ of Mandaté.” The petitioner complains of a dismissal of an alleged petition for & writ of habeas corpus by the Superior Court of LaPorte County. An examination of the petition herein and all papers therewith shows there is no transcript, certified copies of the pleadings, orders or entries' pertaining to the - subject matter before-the lower- court.
Whether this be an original action or an appeal there is‘a failure to bring before this court properly, a showing ■ of any action in the lower court of which complaint .is made: There is, therefore, nothing before this court for -consideration. .
However, the petition and ■ all papers . connected therewith have been referred to the Public Defender of Indiana for examination and he reports there is no merit in the petition filed herein.
The petition is dismissed.
Note.—Reported in 128 Ñ. E. 2d 556.